Citation Nr: 1705322	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  07-24 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

1. The Veteran served on active duty from June 1965 to January 1969, including service in the Republic of Vietnam in March 1966, April 1967, and May 1968 to October 1968.

2. This appeal comes before the Board of Veterans Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1. The Veteran is not shown by competent evidence to have chloracne or porphyria cutanea tarda at any time during the period on appeal.

2. The Veteran's claimed skin disorders that were observed during the period of the appeal are best diagnosed as melanoma and interstitial granulomatous dermatitis (IGD); the disorders first manifested after service and are not caused or aggravated by any aspect of service including exposure to designated herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's claimed skin disorders are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duty to Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

Prior to its decision, the RO provided the Veteran with a notice dated September 2006.  The notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, post-service VA treatment records, lay statements from the Veteran and a family member, and identified private treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).  In May 2011, December 2015, and February 2016, the Veteran underwent VA examinations for his skin conditions.  The Board finds that the examinations and opinions are adequate because they were based on consideration of the appellant's prior medical history, examinations, and lay contentions and also describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016). 

II. Service Connection

The Veteran served as a U.S. Navy seaman and gunner's mate including a tour of duty in inland waters of the Republic of Vietnam.  He and his spouse contended in June 2007 statements that he incurred skin lesions on the face, neck, chest, and back caused by exposure to herbicide by contact with air and river water in Vietnam and that the lesions persisted after service. 

As the record reflects, the Veteran had active military service in Vietnam from May 1968 to October 1968; he is presumed to have been exposed to designated herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014).  Subsequent use of the term "herbicide" refers to the designated herbicide agents.   

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id. 

Service connection can also be established based on herbicide exposure (e.g., Agent Orange).  38 C.F.R. § 3.307(a)(6).  For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders.  38 C.F.R. § 3.309(e).  This presumption is specifically limited to those diseases listed.  Id.  Some of these diseases include chloracne or other acneform diseases consistent with chloracne, and porphyria cutanea tarda.  38 C.F.R. § 3.309(e). 

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341 - 346 (1994); see also Notice, 61 Fed. Reg. 41,442 - 449 (1996); 67 Fed. Reg. 42,600 - 42,608 (2002). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Chloracne or acne

From May 1968 to October 1968, the Veteran served in the U.S. Navy as a gunner's mate on assault support patrol boat for combat operations in the Mekong Delta in the Republic of Vietnam.  The Veteran maintains that his current skin conditions began during his period of active service, including as the result of herbicide exposure.  

In June 2007, the Veteran submitted two lay statements stating that after his discharge from the Navy, he continued to experience, among other things, pimples and large boils on his face shoulders, chest, and back.  The Veteran believes that his exposure to Agent Orange caused his skin conditions including chloracne or acne.  

A review of the Veteran's service treatment records reveals that the Veteran was not treated for a skin condition during service and, at the time of his January 1969 separation examination, the Veteran's skin was noted as being normal.  There was no indication, diagnosis, or report of skin lesions or any other skin conditions noted on the report.  Until 2006, the Veteran's outpatient treatment records were silent of a skin condition.  

In the Veteran's May 2011 and December 2015 compensation and pension (C&P) exams, the examiners noted the Veteran's report of treatment for chloracne in 1970 (greater than one year since last exposure in Vietnam) but that the Veteran did not have active chloracne or acne and had not been treated for skin disease within the 12 months prior to the exams.  In May 2011, the examiner noted that the Veteran had telangiectasia and rosacea on the nose and cheeks cause by medication.  In the December 2015 exam, the examiner noted that the Veteran did not have current lesions that were similar to chloracne or acne.  During the period of appeal, the Veteran is not shown to have chloracne.  There is no lay or medical evidence of record with observations or diagnosis of porphyria cutanea tarda.  

While the Board notes that the Veteran is competent and credible to observe the pimples and large boils, his statements are outweighed by the objective medical evidence of record.  Because the evidence shows that the Veteran does not currently have chloracne or acne, the Board concludes that service connection is not warranted, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).

Melanoma and IGD

In May 2012, the Veteran was diagnosed with melanoma.  In his December 2015 C&P exam, the examiner noted that the Veteran had hundreds possibly thousands of unnamed skin lesions.  The lesions were biopsied and shown to be IGD. The Board notes that the Veteran has current diagnoses of residuals of melanoma and IGD.  

While herbicide exposure is presumed in this case, melanoma and IGD are not diseases or disabilities presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309 (e).  Therefore, presumptive service connection for melanoma and IGD based on herbicide exposure is not applicable in this case.  Id. 

The fact that a disability is not presumed to be related to herbicide exposure does not preclude a Veteran from establishing service connection on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 210 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the preponderance of the evidence is against a finding of an in-service event.  While the Veteran has alleged that his skin condition is due to his herbicide exposure, he is not competent to provide such an opinion as to do so requires medical expertise (and he has not established a Jandreau type exception).  Jandreau, 492 F.3d 1372.  

In his February 2016 VA exam, the examiner stated that it was less likely than not (less than 50 percent probability) that the melanoma and IGD were incurred in or caused by the claimed in-service injury, event, or illness or due to herbicide exposure.  In support of this opinion, the examiner noted that the melanoma is most likely caused by extensive sun exposure, and IGD is most likely associated with autoimmune disorders and malignancies like lung cancer.  There is no competent and credible evidence of record demonstrating that the Veteran's melanoma and IGD are caused or aggravated by his herbicide exposure or to his active service.    

Additionally, service treatment records reflect no complaints or diagnoses of melanoma or IGD and his separation examination noted his skin to be normal.  The records are silent for any complaints of skin issues until the July 2006's application for benefits noting his skin condition.  However, this period is outside the one year presumptive period.  As such, service connection for melanoma and IGD are not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.309.  The Board considered the Veteran's and his spouse's competent statements that they observed skin lesions on the face, neck, chest, and back during and after service.  The Veteran also noted that these lesions persisted for a few years.  The Board places less probative weight on their report of the onset and persistence of these lesions since none were reported or observed on the 1968 discharge examination.  Moreover, VA outpatient treatment records staring in 2006 contain reports and observations only of an inguinal rash and not widespread lesions as noted much later in the period of the appeal and diagnosed as melanoma and IGD not caused by exposure to herbicide or other aspects of active service.  

In an April 23, 2007 rating decision, the VA denied the Veteran's claim for a skin rash, diagnosed as tinea cruris in the inguinal area.  In June 2007, the Veteran's representative submitted a statement stating that there was a "misunderstanding," and the Veteran's application for benefits was for chloracne and not tinea cruris.  Therefore, the Board will not consider tinea cruris as within the scope of the Veteran's claim.

Although the Veteran has established a current disability, he has not established an in-service injury, event or disease; therefore, the preponderance of the evidence weighs against a finding that the Veteran's skin disability is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

Entitlement to service connection for a skin condition, to include as due to herbicide exposure, is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


